Citation Nr: 1031214	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-15 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder with 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, dated in 
July 2008, which denied service connection for  posttraumatic 
stress disorder with depression

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran claims that he suffers from a psychiatric disorder, 
to include PTSD and depression, as due to his service in Vietnam.  

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  75 Fed. Reg. 39843 (July 13, 
2010).  Since the regulations regarding service connection for 
PTSD have changed, the Veteran should be informed of the new 
regulations and they should be considered in adjudicating his 
claim.

On VA examination in March 2009, the examiner determined that the 
Veteran did not meet the criteria for a psychiatric diagnosis of 
PTSD.  In August 2010, the Veteran reported ongoing treatment at 
the Memphis, Tennessee VA Medical Center (VAMC), subsequent to 
the 2009 transfer of his claims file to the Board.  The Veteran 
indicated that the VAMC records contained a diagnosis and 
treatment for PTSD.  On remand, all records Memphis, Tennessee 
VAMC medical records dated since April 2009 should be associated 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  VA treatment records show treatment for PTSD, 
anxiety and depression.  On VA examination the examiner diagnosed 
some PTSD features with mild depression, however, the examiner 
failed to provide a medical opinion regarding the etiology of the 
Veteran's psychiatric symptoms, to include depression.  Although 
the Veteran is competent to report the onset of psychiatric 
symptomatology during service, and the continuity of symptoms 
after service, he is not competent to diagnose or to relate any 
current psychiatric disability to his active service.  As any 
relationship remains unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This remand will 
allow service connection for all current psychiatric disorders to 
be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of a claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Obtain any VA treatment reports from the 
Memphis, Tennessee VAMC, for treatment 
rendered after April 2009.

3.  Schedule a VA examination to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD and 
depression.  The examiner should review the 
claims file and should note that review in the 
report.  The rationale for all opinions should 
be provided.  Specifically, the examiner 
should provide the following opinions:

(a)  Diagnose all current psychiatric 
disorders, including PTSD and depression, 
and provide a full multiaxial diagnosis 
pursuant to DSM-IV.  The examiner should 
state whether or not a diagnosis of PTSD 
pursuant to DSM-IV is appropriate and 
should state whether or not each criterion 
for that diagnosis is met.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD and 
depression, the examiner should opine as to 
whether it is at least as likely as not (50 
percent or more probability) that each 
psychiatric disorder was incurred in or is 
due to or the result of the Veteran's 
service or was present during his service.  
The examiner must consider the Veteran's 
statements regarding the incurrence of a 
psychiatric disorder, and his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as not 
(50 percent or more probability) that any 
of the stressors claimed by the Veteran are 
related to the Veteran's fear of hostile 
military or terrorist activity during 
service?  "Fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3) (2010).

4.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, issue 
a supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


